Exhibit PRESS RELEASE September 25, 2008 Philadelphia, Pennsylvania FOR RELEASE:IMMEDIATELY PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA ANNOUNCES DECLARATION OF QUARTERLY CASH DIVIDEND Prudential Bancorp, Inc. of Pennsylvania (the “Company”) (Nasdaq: PBIP) announced that its Board of Directors, at a meeting held today, declared a quarterly cash dividend of $0.05 per share on the common stock of the Company, payable on October 24, 2008 to the shareholders of record at the close of business on October 10, Prudential Bancorp, Inc. of Pennsylvania is the “mid-tier” holding company for Prudential Savings Bank, a Pennsylvania-chartered, FDIC-insured savings bank headquartered in Philadelphia, Pennsylvania.Prudential Savings Bank recently opened its newest branch location at 28 N. Third Street in the “Old City” section of Philadelphia and now operates six full service offices in Philadelphia and one office in Drexel Hill, Pennsylvania.At June 30, 2008, the Company had assets totaling $481.5 million, liabilities totaling $411.1 million and $70.4 million of shareholders’ equity. Contacts: Thomas A. Vento, President and Chief Executive Officer, Prudential Bancorp, Inc. of Pennsylvania, 215-755-1500. Joseph R.
